IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                               Assigned on Briefs July 30, 2002

  RANDY HENSLEY v. TENNESSEE DEPARTMENT OF CORRECTION

                     Appeal from the Chancery Court for Davidson County
                       No. 01-1965-III  Ellen Hobbs Lyle, Chancellor



                     No. M2001-02343-COA-R3-CV - Filed March 4, 2003


An inmate in a correctional institution sought a review of the punishment imposed by a disciplinary
committee after finding that the inmate tested positive for drugs and attempted to alter a drug screen.
The Chancery Court of Davidson County dismissed the petition for certiorari because the
punishment alleged was not atypical or did not result in significant hardship to the petitioner.
Therefore, the petition did not state a claim on which relief could be granted. We affirm.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                Affirmed and Remanded

BEN H. CANTRELL, P.J., M.S., delivered the opinion of the court, in which WILLIAM B. CAIN ,J.,
joined. WILLIAM C. KOCH , JR., J. filed a concurring in part and dissenting in part opinion.

Randy Hensley, Mountain City, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and Dawn
Jordan, Assistant Attorney General, for the appellee, State of Tennessee.

                                              OPINION

                                                   I.

        Randy Hensley filed a petition for a writ of certiorari on June 20, 2001, alleging that while
he was incarcerated at the Northeastern Correctional Complex in Mountain City, he was accused of
failing a drug test and attempting to bring pressure on the laboratory to falsify the results. Following
a hearing, the disciplinary committee found him guilty of both infractions and gave him five days
in punitive segregation, took away his visitation privileges for six months, took away his package
privileges for six months, charged him seventeen dollars for the drug test, and fined him four dollars.
According to the petition, the petitioner’s urine sample got mixed up with someone else’s and that
several actions taken at his hearing deprived him of a fair hearing.
         The Department of Corrections moved to dismiss under Tenn. R. Civ. P. 12.02(6), for failure
to state a claim. The trial judge granted the motion.

                                                           II.

       This court has held that the statutory writ of certiorari is not available to review actions of
a prison disciplinary proceeding. Buford v. Tennessee Department of Correction, No. M1998-
00157-COA-R3-CV, slip op. at 8 (Tenn. Ct. App. Nov. 10, 1999). The trial judge so held in this
case and we affirm that holding on appeal.

        Under the common law writ the courts are only interested in whether the lower tribunal acted
arbitrarily, illegally, or in excess of its jurisdiction. Powell v. Parole Eligibility Review Bd., 879
S.W.2d 871, 873 (Tenn. Ct. App. 1994). In this case there is no allegation that the disciplinary
committee acted arbitrarily or exceeded its jurisdiction. In fact, the petitioner attached to the petition
copies of the record showing that he was notified of the charges against him on May 18, 2001, that
he was given a hearing on May 30, 2001, and that the findings of the committee were based on
evidence offered at the hearing.

        Therefore, the only allegation that would justify issuing the writ is the petitioner’s allegation
that the hearing was fundamentally unfair and deprived him of his right to due process. In order to
prevail with this claim, the petitioner must demonstrate that the conduct of the prison officials has
imposed atypical and significant hardships on him that are not ordinarily incident to prison life. See
Sandin v. Conner, 515 U.S. 472, 484 (1995).1

        The petitioner does not argue that the punishment handed down is atypical or unduly harsh
in a prison setting. Nor does he argue that the punishment was inconsistent with applicable prison
regulations. He does assert, however, that his prison discipline may have a catastrophic effect on
his chances for parole. But the fact that the disciplinary proceedings may have a negative
implication on his chances for parole is insufficient to create a liberty interest protected by due
process. See McGowan v. Vance, No. 99-5975, slip op. at 5-6 (6th Cir. Apr. 28, 2000); Drummer v.
Luttrell, 75 F. Supp. 2d 796, 802 (W.D. Tenn. 1999).




         1
           Although the U.S. Supreme Court’s ruling in Sandin v. Conner seems to pre clude Mr. Hensley’s exercise of
due process rights in regard to punitive segregation and other conditions of his confinement, two recent decisions by this
court have held that inma tes are entitled to due p rocess in discip linary proceedings before they can be deprived of a
protected property interest. Hedges v. Tennessee Dept. of Correction, No. M2002-00140-COA-R3-CV and Jeffries v.
Tennessee Dept. of Correction, No. M200 1-02 300 -CO A-R3-CV (both filed December 31, 2002). Thus, Mr. Hensley
might have been entitled to prevail on his due process argument in regard to the $17 charge for the drug test and the $4
fine. Bu t he did not raise that issue at trial or on appeal, and thus we need not co nsider it.

                                                           -2-
       The judgment of the court below is affirmed and the cause is remanded to the Chancery Court
of Davidson County for any further proceedings necessary. Tax the costs on appeal to the appellant,
Randy Hensley.




                                             _________________________________________
                                             BEN H. CANTRELL, PRESIDING JUDGE, M.S.




                                               -3-